Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant's submission filed on April 21, 2021 was received and has been entered.  Claim 18 was previously cancelled. Claims 13, 16-17, and 20 have been amended.  Claims 16-17 and 19-20 are in the application and pending examination. Claims 13-15 have been withdrawn previously. Replacement paragraphs 38 and 46 have been submitted.                     
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Pro Se Applicant
While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.
Election/Restrictions
The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of April 18, 2018 is withdrawn.  Claims 13-15, directed to Group I is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.   
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
This application is in condition for allowance except for the presence of Figs. 1 and 6 and objection to paragraph 46.
 
Drawings
Applicant’s statement that no new matter has been added to the drawings has been received.
In addition, to the statement concerning replacement Fig. 6 submitted on June 2, 2020, because Fig. 6 includes a significant new portion under 37 CFR 1.121(d), any 
 Applicant provided a statement on page 6 of the Remarks Section that “No new matter has been added to the drawings, namely, to fig. 6, filed with the response of June 2, 2020… since the portion added to fig. 6 filed with the response of June 2, 2020 is supported by paragraph [ 0046] of the specification. “ This statement is not clear based on the recent amendments submitted to paragraph 46. It is unclear if Fig. 6 relies on paragraph 46 as-filed or the newly amended paragraph 46. It is unclear if paragraph 46 as amended includes new matter. See further discussion below.
In addition, Fig. 1 submitted on June 3, 2019, because Fig. 1 (ie reference numeral 48) includes a significant new portion under 37 CFR 1.121(d), any change to an application drawing must be in compliance with § 1.84  and all changes to the drawings shall be explained, in detail, in either the drawing amendment or remarks section of the amendment paper. These remarks are required to be submitted or the new portion of the drawing should be cancelled and the previous amendment to Fig. 1 submitted on November 6, 2018 should be entered instead.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 
Specification
 	The previous objection to the disclosure in paragraph 42 is withdrawn based on the amendment to the specification.
The specification should be reviewed for proper grammar and punctuation and appropriate revisions be made accordingly.
 The amendment filed April 21, 2021 is objected to under 35 U.S.C. 132(a) because it introduce may new matter into the disclosure in paragraph 46.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:” This increases the number of passes of laser radiation through the stream : by cylindrical mirror 36 and returns the laser radiation to the laser resonator  by conical mirror 37.”

A suggested revision for paragraph 46 is as follows:
With [[At]] low absorption of the laser radiation in the stream of the cladding material,  when using a single pass through stream drops sharply. For maximum use of laser radiation, a ) is provided. This increases the number of passes of laser radiation through the stream : the return backwards radiation by conical mirror 37 returns to the laser resonator 18 of the laser 1 by conical mirror 37. It first increases the stream heating and secondly allows efficient use of the laser radiation 
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Objections
The previous objection to claims 13 and 16-17 is withdrawn based on the amendments to claims 16-17.
Claim Interpretation
Claim limitation “system for forming a conical beam” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “system” coupled with functional language “forming” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims16-17 and 19-20 have been interpreted to cover the 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Paragraphs 16 and 34 recite system for forming a conical beam.  Examiner is considering the system for forming a conical beam to include the elements besides the laser and the system for providing the cladding material shown in Fig. 1 based on paragraph 34 and Figs. 1 and 4-6 including conical focusing mirrors 8,9.
Claim limitation “system for feeding a cladding material” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “system” coupled with functional language “feeding” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 16-17 and 19-20 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Paragraphs 8, 16, 36, and 38 recite system for feeding a powder. Paragraphs 15, 31, and 38 recite cladding material can be powder stream 10, liquid, plasma, gas, aerosol, or wire.

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim limitation “system for forming a series of annular beams of different wavelengths” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “system” coupled with functional language “forming” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Paragraphs 22, 27, and 44-45 and Fig.5 describe system for forming a series of annular beams of different wavelengths
Summary of Claim Interpretation
Examiner is considering “the system for forming a conical beams” to include   conical focusing mirrors (8,9). If applicant does not intend to have the conical focusing mirrors (8,9 ) interpreted as part of “the system for forming a conical beams”   applicant may provide a sufficient showing the elements in the specification and drawings which are to be interpreted under the term of “the system for forming a conical beams”.
Examiner is interpreting the term “cladding” to be equivalent to laser coating or laser deposition, where laser welding is being considered a single species of the broader term “laser cladding”. The term “cladding” is being considered equivalent to coating or deposition of a layer. 
Allowable Subject Matter
Claim 16 was previously determined to include allowable subject matter.

Response to Arguments

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL V KURPLE whose telephone number is (571)270-3477.  The examiner can normally be reached on Monday-Friday 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KARL KURPLE/Primary Examiner
Art Unit 1717l